Citation Nr: 1537250	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-32 350A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to March 22, 2012, and to a rating higher than 70 percent since.

2.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the thoracolumbar spine (back disability) since October 11, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to November 1995, from December 2003 to May 2006, from June 2007 to September 2007, and from October 2007 to October 2010.  His service-connected VA disability compensation was discontinued during his later periods of active duty, but ultimately reinstated.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that March 2007 decision, the RO, in relevant part, granted service connection for PTSD and assigned an initial 10 percent rating and granted service connection for degenerative disc disease of the thoracic spine (back disability) and assigned an initial 10 percent rating.  He appealed for higher initial ratings for the PTSD and back disability.  In the October 2010 rating decision since issued during the pendency of this appeal, the RO granted a higher 30 percent rating for the PTSD, as well as a higher 20 percent rating for the back disability, and assigned an effective date of October 11, 2010 - the day after his separation from his last period of service.  He continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for a disability, absent express indication to the contrary).

In an even more recent April 2012 rating decision, the RO also granted the higher 30 percent rating for the PTSD even prior to October 11, 2010.

In July 2012, as support for these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.


In a January 2013 decision, the Board denied the claim for an initial rating higher than 30 percent for the PTSD and denied the claim for a rating higher than 10 percent prior to October 11, 2010, and higher than 20 percent since for the back disability.  

The Veteran appealed the denials of higher ratings for his PTSD and back disability to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a June 2014 Joint Motion for Partial Remand (JMPR), the Court vacated, in other words set aside, the Board's denial of an initial rating higher than 30 percent for the PTSD with major depressive disorder and a rating higher than 20 percent since October 11, 2010, for the back disability.  The Court remanded these claims for further proceedings consistent with the JMPR.  The Court also found that the Veteran had not appealed the portion of the Board's decision denying entitlement to a rating higher than 10 percent prior to October 11, 2010, for his back disability.  Therefore, that claim was determined to have been abandoned.

In accordance with the JMPR, in March 2015, the Board remanded the claims still at issue for further development.

In a June 2015 decision, on remand, the rating for the PTSD with major depressive disorder was increased from 30 to 70 percent as of March 22, 2012.

In a statement since submitted in July 2015, on VA Form 21-4138, the Veteran consequently withdrew his appeal entirely - both for higher ratings for his PTSD and for his back disability, so the Board is summarily dismissing these claims.  38 C.F.R. § 20.204 (2015).


FINDING OF FACT

In a July 2015 written statement, the Veteran withdrew his appeal for higher ratings for his PTSD with major depressive disorder and for his back disability.



CONCLUSION OF LAW

The criteria are met for withdrawal of his Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in July 2015, on VA Form 21-4138, the Veteran indicated he is withdrawing his claims for higher ratings for his PTSD with major depressive disorder and for his back disability.  Specifically, he stated that he was satisfied with the overall evaluation assigned for his disabilities as a result of the June 2015 decision on remand.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's July 2015 statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of these claims.  Since the Board has not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claims of entitlement to increased ratings for the PTSD with major depressive disorder and for the back disability is not warranted, and the appeal of these claims is dismissed.  Id.



ORDER

The claim of entitlement to an initial rating higher than 30 percent for the PTSD with major depressive disorder prior to March 22, 2012, and to a rating higher than 70 percent since, is dismissed.

The claim of entitlement to a rating higher than 20 percent for the degenerative disc disease of the thoracolumbar spine since October 11, 2010, also is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


